Citation Nr: 1734774	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-01 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee traumatic arthritis, status post medial meniscectomy with excision of fat pad.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDING OF FACT


The Veteran's current left knee disorder, diagnosed as degenerative joint disease, was aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

Degenerative joint disease of the left knee is proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently service-connected for right knee traumatic arthritis, status post medial meniscectomy with excision of fat pad.  An August 2016 VA examiner opined that it is at least as likely as not that the Veteran's left knee disorder, currently diagnosed as degenerative joint disease, was aggravated by his service-connected right knee disability.  In so doing, the examiner indicated that the Veteran favored his right knee and tried to protect it, which placed more stress, wear, and tear on his left knee which can cause degenerative joint disease.  The examiner also explained that he could not determine a baseline level of severity of the left knee disorder because there was limited medical documentation in the file.  Thus, a remand to obtain the baseline would be futile given the examiner's explanation.

There is no medical opinion otherwise indicating that the Veteran's current left knee disorder was not aggravated by his service-connected right knee disability.  Therefore, the Board finds that service connection is warranted on a secondary basis. 38 C.F.R. § 3.310.


ORDER

Service connection for a left knee disorder, diagnosed as degenerative joint disease, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


